Soule, J.
The instrument sued on is properly described as a promissory note. Though it purports to be payable to “the trustees of the Methodist Episcopal Church or their collector,” the payee is not therefore uncertain, and the instrument does not come within the class of cases in which instruments otherwise in the form of promissory notes are held not to be promissory notes because made payable in the alternative to either of two persons named. Osgood v. Pearsons, 4 Gray, 455. That rule applies to cases in which, so far as the instrument shows, the two persons named as alternative payees are strangers to each other. It does not apply when the instrument discloses the fact that one of the two persons named is named as agent for the other to receive the money. Holmes v. Jaques, L. R. 1 Q. B. 376. In the case at bar, it is evident that “their collector ” is merely a person authorized by the payee to receive the money in its behalf.
*487The note is not negotiable, and it is not payable to the plaintiffs. They have no beneficial interest in it, are not personally named as payees, and are not “ the trustees ” of the church, but only a part of them, and they cannot maintain the action. Wiggin v. Cumings, 8 Allen, 353. In this view of the case, it is unnecessary to consider the other questions which were raised at the argument. Judgment for the defendant.